Citation Nr: 1819936	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an effective date earlier than August 12, 2008, for the grant of service connection for right frozen shoulder.

2. Entitlement to an effective date earlier than August 12, 2008, for the grant of service connection for left frozen shoulder.

3. Entitlement to an effective date earlier than August 12, 2008, for the grant of service connection for right leg tarsal tunnel syndrome.

4. Entitlement to an effective date earlier than August 12, 2008, for the grant of service connection for left leg tarsal tunnel syndrome.

5. Entitlement to an effective date earlier than February 25, 2009, for the grant of service connection for bilateral subtalar varus.





REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  An October 2009 rating decision granted service connection for frozen shoulders, right and left, each effective August 12, 2008.  A February 2010 rating decision granted service connection for right and left leg tarsal tunnel syndrome, each effective August 12, 2008.  A July 2010 rating decision granted service connection for bilateral subtalar varus, effective February 25, 2009.

In August 2017, the Veteran testified at a Board hearing; a transcript of that hearing is of record.

The Veteran, during the course of the appeal, appears to assert clear and unmistakable error (CUE) in a number of AOJ decisions, specifically, the February 1972 rating decision.  It does not appear that the AOJ has adjudicated his claims in this regard.  Therefore, the Board does not have jurisdiction over any CUE claims at this time, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).  This direction to the AOJ to adjudicate the Veteran's CUE claims refers to his claims made prior to March 24, 2015, as on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. During the Veteran's August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his claims on appeal, to include entitlement to separate effective dates earlier than August 12, 2008, for the grants of service connection for right and left frozen shoulders.

2. VA received a formal claim of entitlement to service connection for right and left leg tarsal tunnel syndrome during an August 12, 2008, hearing before a Decision Review Officer (DRO); however, there was a pending July 27, 1992, claim of entitlement to service connection for a leg disability.

3. VA received a formal claim of entitlement to service connection for bilateral subtalar varus on February 25, 2009; however, there was a pending July 27, 1992, claim of entitlement to service connection for a leg disability.

4. The earliest evidence of the Veteran's right and left leg tarsal tunnel syndrome and bilateral subtalar varus dates from 1971 and 1970, respectively, during service. 




CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues of entitlement to separate effective dates earlier than August 12, 2008, for the grants of service connection for right and left frozen shoulders, have been met.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.204 (2017).

2. The criteria are met for an effective date of July 27, 1992, and no earlier, for the grant of service connection for right leg tarsal tunnel syndrome.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (q)(2) (2017).

3. The criteria are met for an effective date of July 27, 1992, and no earlier, for the grant of service connection for left leg tarsal tunnel syndrome.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (q)(2) (2017).

4. The criteria are met for an effective date of July 27, 1992, and no earlier, for the grant of service connection for bilateral subtalar varus.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (q)(2) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204.  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board. 



During the Veteran's August 2017 Board hearing, he asserted that he would withdraw his claims of entitlement to separate effective dates earlier than August 12, 2008, for the grants of service connection for right and left frozen shoulders.  

The Board therefore finds that the Veteran had withdrawn his appeals, as to these issues.  The withdrawal was memorialized in the hearing transcript, prior to the issuance of a final decision on this matter.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204.  The filing, then, effectively withdrew the relevant notice of disagreement (NOD) and substantive appeal; accordingly, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The Board, therefore, does not have jurisdiction over the appeal of these claims of entitlement to separate effective dates earlier than August 12, 2008, for the grants of service connection for right and left frozen shoulders, and the appeals must be dismissed.


Earlier Effective Dates

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.    § 5110 (b)(1); 38 C.F.R. § 3.400 (b).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (a); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

The Veteran's service treatment records demonstrate his treatment for metatarsalgia, possibly secondary to subtalar varus, bilaterally, in November 1970.  In March 1971, the Veteran wrote a statement incorporated into his service treatment records that he had a disease of the feet called metatarsalgia, with cramping and locking of the muscles of his lower legs and feet.  Service treatment records dated in May 1971 indicate that the Veteran reported eight or nine months of cramping in his left foot, treated without relief with arch support.  He denied a history of trauma and was diagnosed with metatarsalgia secondary to tarsal tunnel syndrome, with surgical treatment of the left tarsal tunnel.

As the Veteran was diagnosed with tarsal tunnel syndrome, to which his now service-connected bilateral metatarsalgia was attributed, during service, in 1971, and was diagnosed with subtarsal varus, bilaterally, also to which his now service-connected bilateral metatarsalgia was possibly attributed, during service in 1970; and the date entitlement arose for service connection for those disabilities is during service, in 1970 and 1971.  In order to determine the proper effective date, the Board seeks to determine the date of the claim.  The later of the two dates, the date entitlement arose, in this case, in 1970 and 1971, and the date of the claim, shall be the proper effective date.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  

The Veteran originally filed a claim of entitlement to service connection for disabilities of the legs in September 1971, and the AOJ granted service connection for metatarsalgia, left foot, with tendonitis, in a February 1972 rating decision.  On VA examination in January 1972, the Veteran reported his left second toe injury, with surgery on the tibial tunnel with continued occasional cramping in the left foot.  He was diagnosed with metatarsalgia, left foot, and tendonitis, left foot.  While the Veteran has argued that the VA examiner misused the word bilateral, referring to his disability of the chest, also claimed at that time, instead of his feet, the Veteran has been granted service connection for his right foot symptoms, rated together with the left foot, by a September 2003 rating decision and a claim related to that rating decision is not before the Board.  The Veteran did not express disagreement with this rating decision, citing any additional physical problems reported but not diagnosed on the VA examination, specifically, any current disability of the legs or right foot; he did not appeal and the February 1972 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.

The Veteran did not file another claim related to the bilateral lower extremities until April 1992.  He filed claims of entitlement to service connection between the time of the February 1972 rating decision and his April 1992 claim; however, such were related to gastrointestinal and dermatological disabilities.

Next, the Veteran filed a claim of entitlement to service connection for numbness of the hands and feet, secondary to herbicide exposure in April 1992.  In a statement received by the AOJ on July 27, 1992, the Veteran's representative requested expansion of the Veteran's claim to include a claim of entitlement to service connection for leg problems, and asserted that his in-service treatment was not limited to the cited tendonitis, as he complained of pain in the legs, feet, ankles, and toes.  

In a January 1993 rating decision, the AOJ denied service connection for a leg disability, secondary to his service-connected left foot disability.  The Veteran submitted a January 1993 NOD with the rating decision and in February 1993, the AOJ issued a statement of the case (SOC); to which the Veteran filed a March 1993 substantive appeal.  He also perfected his claim as to entitlement to service connection for numbness of the hands and feet, secondary to herbicide exposure, denied by an April 1993 rating decision.  The Board, in an August 1995 decision, denied entitlement to service connection for numbness of the hands and feet.  The Board decision is final.  See 38 U.S.C. § 7104; 38 C.F.R. § 20.1100.  

Significantly, the Board, in its August 1995 decision, noted in the Introduction portion of the decision that the Veteran, during a June 1993 DRO hearing, withdrew his claim of entitlement to service connection for a leg disability, secondary to his service-connected left foot disability, and instead stated his desire to pursue the claim on a direct basis, as a disability directly related to service.  The Board noted that the AOJ had not adjudicated the claim on this basis by the time the claims file came before the Board in August 1995.
Separate theories in support of a claim for a particular benefit are not equivalent to separate claims, and a final denial on one theory is a final denial on all theories.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, the January 1993 rating decision which denied entitlement to service connection for a leg disability, secondary to a service-connected left foot disability, is deemed to have also denied the claim on a direct basis.  Id.  The Veteran perfected an appeal of this rating decision.  While he asserted during his June 1993 DRO hearing that he no longer wished to pursue entitlement to service connection on a secondary basis, he did not withdraw his claim with respect to all theories of entitlement; he did not withdraw the claim of entitlement to service connection for a leg disability.  In fact, he specifically asserted entitlement to service connection for a leg disability as directly related to service.  

Next, in January 2006, the Veteran filed a claim of entitlement to service connection for his back and skeletal system, reporting continued problems with his feet, and also claimed entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to diabetes mellitus.  By a September 2006 rating decision, the AOJ denied an increased rating for the Veteran's service-connected bilateral foot disability, metatarsalgia, and denied peripheral neuropathy of the bilateral lower extremities.  The Veteran submitted an October 2006 NOD, The AOJ issued a December 2009 SOC; he did not perfect an appeal.  

During a DRO hearing on August 12, 2008, related to the appeal stream above, beginning with the September 2006 rating decision and not perfected after the December 2009 SOC, the Veteran asserted, in pertinent part, entitlement to service connection for right and left leg tarsal tunnel syndrome.  On February 25, 2009, the Veteran submitted a claim of entitlement to service connection for bilateral subtalar varus disability.  



In a February 2010 rating decision, one of the rating decisions on appeal, the AOJ determined that there was CUE in an October 2009 rating decision which adjudicated a number of issues related to the August 12, 2008, claims; as such failed to include adjudication of the Veteran's August 12, 2008, claim of entitlement to service connection for right and left leg tarsal tunnel syndrome.  The AOJ granted service connection for right and left leg tarsal tunnel syndrome, each effective August 12, 2008, the date of the DRO hearing during which the Veteran asserted entitlement to the same.  

In a July 2010 rating decision, another rating decision on appeal, the AOJ granted service connection for bilateral subtalar varus.  The AOJ assigned the grant of service connection an effective date of February 25, 2009, the date of the Veteran's claim.   

In a February 2011 statement, the Veteran asserted that he filed his 1971 claim for painful feet and legs, and VA failed to diagnose his conditions and failed to adjudicate his claim properly, as he was service-connected only for left foot metatarsalgia and not a right foot disability.  He asserted that the AOJ did not consider his service treatment records positive for his varus and tarsal symptoms. During his August 2017 Board hearing, the Veteran asserted that VA was supposed to help him develop his 1971 claim, as he claimed service connection for pain in his legs and reported left leg symptoms; and VA only service-connected his for metatarsalgia of the left foot. 

In sum, the Board has determined that the date of entitlement, as to the Veteran's claim of entitlement to service connection for right and left leg tarsal tunnel syndrome, is during service, in 1971, and his date of entitlement, as to his claim of entitlement to service connection for bilateral subtalar varus, is during service, in 1970.  The date of claim, as to these issues, is July 27, 1992, the date of the statement from the Veteran's representative asserting entitlement to service 


connection for a leg disability.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Thus, while the Veteran did not cite the diagnoses of tarsal tunnel syndrome or subtalar varus, he claimed entitlement to service connection for a leg disability and the Board finds that such a claim encompasses the diagnoses later reported on VA examinations of his lower extremities.  

There is no evidence of a claim of entitlement to service connection for a disability of the bilateral lower extremities that was not fully adjudicated prior to the July 27, 1992, statement of the Veteran's representative.  The Veteran submitted a claim for service connection for leg injuries in September 1971, and in the February 1972 rating decision the RO granted his claim and awarded him service connection for metatarsalgia of the left foot with tendonitis.  Despite the Veteran's statements made during the current appellate period as to the deficiencies of the January 1972 VA examination and resultant February 1972 rating decision, he did appeal that decision.  That rating decision became final.  His next communication to VA regarding his legs, as opposed to the numbness of the hands and feet, secondary to herbicide exposure, for which he filed an April 1992 claim of entitlement to service connection and for which he was denied by the Board in a final August 1995 decision, was on July 27, 1992, the date of the statement from his representative requesting expansion of the Veteran's claim to include a claim of entitlement to service connection for leg problems, asserting that his in-service treatment was not limited to the cited tendonitis, and noting that the Veteran had complaints of pain in his legs, feet, ankles and toes.

The later of these dates, the dates during service in 1970 and 1971 wherein the Veteran was diagnosed with subtalar varus and tarsal tunnel syndrome, respectively, and July 27, 1992, the date of the statement from the Veteran's representative, is July 27, 1992, the proper effective date for the grants of service connection for right and left leg tarsal tunnel syndrome and bilateral subtalar varus.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  The Veteran's claims are granted.


ORDER

The claim of entitlement to an effective date earlier than August 12, 2008, for the grant of service connection for right frozen shoulder, is dismissed.

The claim of entitlement to an effective date earlier than August 12, 2008, for the grant of service connection for left frozen shoulder, is dismissed.

An effective date of July 27, 1992, and no earlier, for the grant of service connection for right leg tarsal tunnel syndrome is granted.

An effective date of July 27, 1992, and no earlier, for the grant of service connection for left leg tarsal tunnel syndrome is granted.

An effective date of July 27, 1992, and no earlier, for the grant of service connection for bilateral subtalar varus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


